         Case 1:21-cr-00502-CKK Document 22 Filed 09/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :
                                            :      Case No.: 21-cr-502 (CKK)
DANIEL CHRISTMANN,                          :
                                            :
              Defendant.                    :


                         UNOPPOSED MOTION TO WITHDRAW

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, requests to withdraw its previously filed Unopposed Motion for

Protective Order (ECF 15). The Government intends to re-file the motion. The undersigned has

conferred with defense counsel, and defendant does not oppose this motion to withdraw.



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793

                                    By:     s/ Monica A. Stump
                                            MONICA A. STUMP
                                            PA Bar No. 90168
                                            Assistant United States Attorney
                                            District of Columbia
                                            Capitol Riot Detailee
                                            Nine Executive Drive
                                            Fairview Heights, IL 62208
                                            Telephone No. (618) 622-3860
                                            Monica.stump@usdoj.gov
         Case 1:21-cr-00502-CKK Document 22 Filed 09/03/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

        On this 3rd day of September 2021, a copy of the foregoing was served upon all parties
listed on the Electronic Case Filing (ECF) System.

                                                  /s/ Monica Stump _________________
                                                  MONICA STUMP
                                                  Assistant United States Attorney
